Citation Nr: 1527041	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  09-16 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to special monthly compensation based on the need for regular aid and attendance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1984 to September 1987.  

This appeal to the Board of Veterans' Appeals (Board) is from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

A hearing was held at the Board's Central Office in March 2015.  A transcript has been associated with the Veteran's electronic claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities prevent him from being able to avoid the hazards or dangers incident to his daily environment without assistance.


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation benefits based on the need for aid and attendance are met.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. §§ 3.350(b), 3.352 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Special monthly compensation is payable if, as the result of service-connected disability or disabilities, the Veteran has the anatomical loss or loss of use of both feet, one hand and one foot, is blind in both eyes, or is permanently bedridden or with such significant disabilities as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

The following will be accorded consideration in determining a need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be able to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, requiring care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  The particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance, will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a) (2014).

In this case, the Veteran is neither blind nor bedridden as defined by VA.  While the evidence reflects that the Veteran has the loss of use of one foot due to service-connected disability, he has neither the anatomical loss nor the loss of use of either hand.  Hence, in order to meet the regulatory criteria for aid and attendance, the evidence must demonstrate that the Veteran is so helpless as to need or require regular aid and attendance.  38 C.F.R. § 3.350(b).

The Veteran's service-connected disabilities include residuals of a right foot fracture with posttraumatic arthritis, evaluated as 40 percent disabling; status post lumbar laminectomy and lumbar fusion with degenerative changes, evaluated as 40 percent disabling; pseudofolliculitis barbae, evaluated as 30 percent disabling; osteoarthritis of the left shoulder, status post arthroscopy with synovectomy, evaluated as 20 percent disabling; radiculopathy of the left lower extremity, evaluated as 20 percent disabling; right knee chondromalacia with arthritic changes, evaluated as 10 percent disabling; hypertension, evaluated as 10 percent disabling; right ankle involvement and limited motion, status post right foot trauma and surgery, evaluated as 10 percent disabling; right hip osteoarthritis, evaluated as 10 percent disabling; residual scars of the left shoulder and right hip, evaluated as 10 percent disabling; radiculopathy of the right lower extremity, evaluated as 10 percent disabling; and scars of the lumbar spine and right foot, each evaluated as 0 percent (noncompensable) disabling - for a combined schedular evaluation of 90 percent.  He is also receiving special monthly compensation on the account of loss of use of one foot from February 2009.  38 C.F.R. §3.350(a).  

In support of the instant claim, the Veteran provided a March 2010 VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, that was completed by VA physician J.Z., M.D.  Dr. J.Z. indicated that the Veteran cannot feed himself or prepare his own meals due to severe arthritis pain; needs assistance in bathing and tending to hygiene due to his service-connected right ankle, right knee and left shoulder disabilities; and requires home care and medication management due to all of his service-connected disabilities.  Dr. J.Z. also found that the Veteran could not grip, shave, and button clothing, had to carry a portable urinal, needs personal assistance to ambulate, stays home in bed, and is unable to leave his home without the care and assistance of his provider, all due to his service-connected conditions. 

Also of record is a March 2012 VA Form 21-2680 completed by Dr. J.T.M.  That report also indicates that the Veteran needs assistance with feeding, dressing and shaving, but Dr. JT.M. finds this is due to a non-service connected cervical spine condition.  However, Dr. J.T.M. also states that the service-connected lumbar spine, right knee and right ankle and foot disorders restrict the Veteran's ability to ambulate and prevent him from standing without assistance for five minutes.  He noted that the Veteran was in a wheelchair, and required it to travel from home.  Additionally, Disability Benefits Questionnaires (DBQs) completed in May 2012 for the Veteran's service-connected conditions note his constant need for a wheelchair and by Dr. J.Z. also indicates in a May 2014 DBQ the Veteran's service-connected back disability affects his ability to stand, walk, lift and sit.

The Veteran's spouse testified that she prepares all meals for him, and assists with feeding him, getting him in and out of the shower, and helping him to use the restroom.  See Board Hearing Transcript at 4-5.  She indicated that A.C. also assists with cutting the Veteran's hair, shaving his beard, and getting him up and down stairs and into the car for medical appointments.  Id. at 7.  She confirmed that he is in bed most of the time.  The Veteran testified that he is unable to ambulate properly without his wife or A.C.'s assistance, and falls if he tries to walk on his own.  Id. at 11.

While there is disagreement between the March 2010 and March 2012 examiners over whether the Veteran's restrictions with feeding, bathing, and toileting are the result of service-connected disabilities, both examination reports, coupled with the competent and credible hearing testimony of the Veteran and his spouse, suggest that, as a result of his lumbar spine, right knee and right ankle and foot disorders, the Veteran is unable to protect himself from the hazards of his daily environment without regular assistance.  As at least one factor in 38 C.F.R. § 3.352(a) is established, an award special monthly compensation based on aid and attendance is therefore warranted.

ORDER

Entitlement to special monthly compensation based on the need for regular aid and attendance is granted.  



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


